
	
		I
		111th CONGRESS
		1st Session
		H. R. 3679
		IN THE HOUSE OF REPRESENTATIVES
		
			September 30, 2009
			Ms. McCollum (for
			 herself, Mr. Stark,
			 Mr. Grijalva,
			 Mr. McDermott,
			 Mr. Ellison,
			 Ms. Lee of California,
			 Mr. Obey, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To prohibit the Federal Government from awarding
		  contracts, grants, or other agreements to, providing any other Federal funds
		  to, or engaging in activities that promote certain corporations or companies
		  guilty of certain felony convictions.
	
	
		1.Short titleThis Act may be cited as the
			 Against Corporations Organizing to
			 Rip-off the Nation Act or the ACORN Act.
		2.Findings
			(1)According to the
			 Corporate Fraud Task Force Report to the President, 2008, in fiscal year 2007,
			 United States Attorneys’ offices opened 878 new criminal health care fraud
			 investigations involving 1,548 potential defendants. Federal prosecutors had
			 1,612 health care fraud criminal investigations pending, involving 2,603
			 potential defendants, and filed criminal charges in 434 cases involving 786
			 defendants. A total of 560 defendants were convicted for health care
			 fraud-related crimes during the year.
			(2)On September 2,
			 2009, it was announced that Pfizer Inc. and its subsidiary Pharmacia &
			 Upjohn Company Inc., agreed to pay $2.3 billion, the largest health care fraud
			 settlement in the history of the Department of Justice, to resolve criminal
			 liability from the illegal promotion of certain pharmaceutical products.
			(3)Pharmacia &
			 Upjohn Company agreed to plead guilty to a felony violation of the Federal
			 Food, Drug and Cosmetic Act for misbranding Bextra with the intent to defraud
			 or mislead.
			(4)Pharmacia &
			 Upjohn Company marketed off-label uses of Bextra for several
			 uses and dosages that the Food and Drug Administration declined to approve due
			 to safety concerns.
			(5)The Assistant
			 Attorney General for the Civil Division has stated, Illegal conduct and
			 fraud by pharmaceutical companies puts the public health at risk, corrupts
			 medical decisions by health care providers, and costs the Government billions
			 of dollars..
			(6)The Director of
			 the Defense Department’s Criminal Investigative Services stated, The
			 off-label promotion of pharmaceutical drugs by Pfizer significantly impacted
			 the integrity of TRICARE, the Department of Defense’s health care system. This
			 illegal activity increases patients’ costs, threatens their safety and
			 negatively affects the health care services to the over nine million military
			 members, retirees and their families who rely on this system..
			3.Prohibitions on
			 Federal funds and other activities with respect to certain corporations or
			 companies
			(a)ProhibitionsSubject
			 to subsection (e), with respect to any covered corporation or company or
			 applicable individual the following prohibitions apply:
				(1)No Federal
			 contract, grant, cooperative agreement, or any other form of agreement
			 (including a memorandum of understanding) may be awarded to or entered into
			 with the corporation or company for a 5-year period beginning 30 days after the
			 date of the criminal conviction involved or termination of charter (as the case
			 may be).
				(2)No Federal funds
			 in any other form may be provided to the corporation or company for such 5-year
			 period.
				(3)No Federal
			 employee or contractor may promote in any way (including recommending to a
			 person or referring to a person for any purpose) the corporation or company for
			 such 5-year period.
				(4)No covered
			 corporation or company or applicable individual may contribute funds to a
			 candidate for Federal office, Federal political action committee, or Federal or
			 State political party during such a 5-year period.
				(5)No more than
			 $1,000,000 in any calendar year may be used by the corporation or company, or
			 applicable individual, for the purpose of lobbying Congress or Federal
			 employees during such 5-year period.
				(b)Covered
			 Corporation or CompanyIn this section, the term covered
			 corporation or company means any of the following:
				(1)Any corporation or
			 company guilty of felony criminal violations under any Federal or State
			 law—
					(A)including a felony violation of the Federal
			 Food, Drug and Cosmetic Act, sections 3729 through 3733 of title 31, United
			 States Code (formerly known as the False Claims Act), or a violation for the
			 filing of a fraudulent form with any Federal or State regulatory agency;
			 but
					(B)excluding a
			 violation for which the corporation or company has fully completed all terms of
			 criminal sentencing or a criminal settlement agreement as of the date of the
			 enactment of this Act.
					(2)Any corporation or
			 company that had its State corporate charter terminated due to its failure to
			 comply with Federal or State lobbying disclosure requirements.
				(3)Any corporation or
			 company that, within the 5-year period beginning 30 days after the date of
			 conviction of an applicable individual of a violation described in subsection
			 (c)(2)(B)—
					(A)employs the
			 applicable individual, in a permanent or temporary capacity;
					(B)has under contract
			 or retains the applicable individual; or
					(C)has the applicable
			 individual acting on the behalf of the corporation or company or with the
			 express or apparent authority of the corporation or company.
					(c)Additional
			 DefinitionsIn this section:
				(1)The term
			 corporation or company includes Pfizer, Pharmacia & Upjohn
			 Company Inc. and any Pfizer-related affiliate.
				(2)The term
			 applicable individual means, with respect to a corporation or
			 company, an individual who—
					(A)is a director,
			 officer, or executive of the corporation or company; and
					(B)has been found
			 guilty of a felony violation under Federal or State law in relation to the
			 individual’s conduct in the individual’s capacity as a director, officer, or
			 executive of a corporation or company.
					(d)Revision of
			 Federal Acquisition RegulationThe Federal Acquisition Regulation
			 shall be revised to carry out the provisions of this Act relating to
			 contracts.
			(e)Presidential
			 waiver authorityThe
			 President may waive a prohibition in subsection (a) with respect to a
			 corporation, company, or applicable individual if the President—
				(1)determines such a waiver is in the national interest; and
				(2)provides notice to
			 all appropriate Congressional committees of the intent to grant such waiver 15
			 days before the date such waiver is granted.
				
